—Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered September 1, 1988, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant’s various claims that he was improperly sentenced as a persistent violent felony offender are unpreserved for appellate review since he failed to raise these objections during the hearing conducted pursuant to CPL 400.16 and we decline to review them in the interest of justice. Were we to review defendant’s contentions in the interest of justice, we would find them to be without merit.
The plea minutes of the conviction challenged by defendant establish that he entered the plea knowingly, intelligently and voluntarily and that he admitted possessing a loaded revolver. Thus, the sentencing court properly adjudicated defendant a persistent violent felony offender based in part on defendant’s previously entered guilty plea to attempted possession of a loaded firearm (People v Lugo, 177 AD2d 427, lv denied 79 NY2d 949).
In view of the foregoing, defendant’s sentence cannot be reduced since defendant received the minimum permissible sentence for a persistent violent felony offender convicted of a Class C felony (Penal Law § 70.08 [3] [b]). Concur — Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.